UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21321 Pioneer Municipal High Income Trust (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:April 30 Date of reporting period:July 1, 2013 to June 30, 2014 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Municipal High Income Trust By (Signature and Title)/s/ Mark D. Goodwin Mark D. Goodwin, Executive Vice President DateAugust 20, 2014 Pioneer Municipal High Income Trust DUTCHESS COUNTY NY INDL DEV AGY Ticker: Security ID: 267041FH9 Meeting Date: APR 23, 2014 Meeting Type: Written Consent Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 To Accept The Plan None For Management 2 Opt Out Release None For Management ST JOHNS CNTY FLA INDL DEV AUTH HEALTH CARE REV Ticker: Security ID: 79039NAR9 Meeting Date: FEB 14, 2014 Meeting Type: Written Consent Record Date: JAN 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 To Accept The Plan None For Management ST JOHNS CNTY FLA INDL DEV AUTH HEALTH CARE REV Ticker: Security ID: 79039NAS7 Meeting Date: FEB 14, 2014 Meeting Type: Written Consent Record Date: JAN 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 To Accept The Plan None For Management END NPX REPORT
